DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
Claims 1, 13, and 19-20 have been amended. Claims 1-29 have been examined.

Response to Arguments
Applicant’s arguments, see pp. 15-16, filed 8/18/2022, with respect to the rejection(s) of claims 1, 13, and 19-20 under 35 USC § 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of art of record “Analog CMOS-based Resistive Processing Unit for Deep Neural Network Training” by Kim et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2002/0030205 by Varshavsky (“Varshavsky”) in view of “Analog CMOS-based Resistive Processing Unit for Deep Neural Network Training” by Kim et al. (“Kim”).

In regard to claim 1, Varshavsky discloses:
1. A device comprising: See Varshavsky, at least Fig. 6, depicting a device.
first and second single-transistor current sources electrically coupled in series, See Varshavsky, at least Fig. 6, depicting transistors 31 and 32 coupled in series.
the first single-transistor current source being electrically coupled to both a first control circuit and a second control circuit, free of any intervening logic gate between the first single-transistor current source and either one of the control circuits, See Fig. 7, depicting element 31 from Fig. 6 connected directly to β increment/decrement circuit at the gate as well as direct connection to a second circuit at the source connected to Vdd. 
the second single-transistor current source being electrically coupled to both the first control circuit and the second control circuit, free of any intervening logic gate between the second single-transistor current source and either one of the control circuits; See Fig. 7, depicting element 32 from Fig. 6 connected directly to β increment/decrement circuit at the gate as well as direct connection to a second circuit at the source connected to 0V.
a capacitor electrically coupled to the first and second single-transistor current sources; See Fig. 6, element 21.
a read circuit electrically coupled to the capacitor, wherein the first and second single-transistor current sources are adapted to charge the capacitor only when concurrently receiving a control signal from each of the first control circuit and the second control circuit; See Fig. 6, element 11, where a charging signal only occurs as a result of the respective control signals. Also see ¶ 0132-0133 describing control of the circuit.
the first and second single-transistor current sources are adapted to discharge the capacitor only when concurrently receiving a control signal from each of the first control circuit and the second control circuit, See Fig. 6, element 11. Also see ¶ 0095, e.g. “The n-channel MOS transistor 32 is driven by a control signal having the power voltage Vdd so as to discharge the capacitor 21 to the ground line and to decrease the potential of the capacitor 21.” Note that the voltage and current at the capacitor are controlled via the signals received by the transistors from the control circuits.
Varshavsky does not expressly disclose: wherein the control signal from the first control circuit and the control signal from the second control circuit each include variable values. However, Kim teaches this. See Kim, Fig. 2 and section II(B) on p. 2, e.g. “For example, when both UpdateR1 and UpdateC1 signals are high for update operation (i.e. EN is high), current source transistors, P3 and N3, receive bias voltages, VBP and VBN, from a global biasing circuit through switches, P4 and N4, respectively. Then, either P3 or N3 provides charging or discharging current to C1, respectively, depending on a programming polarity signal, VPRG, in a biasing circuit, which controls the Vcap level and thus resistance of P6.” Note that the terms referenced are variables representing signals with a variable value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Varshavsky’s capacitors with Kim’s variable control signals in order to control a circuit for providing significant acceleration in DNN training with lower power and reduced computation resources as suggested by Kim (see section I, bottom left column on p. 1).

In regard to claim 2, Varshavsky also discloses:
2. The device of claim 1, wherein the charge level of the capacitor corresponds to a synaptic weight. See Varshavsky, ¶ 0095, e.g. “The potential of the capacitor 21 adjusts the effective β-value so that the weight of synapse element may be adjusted.”

In regard to claim 3, Varshavsky also discloses:
3. The device of claim 1, wherein the read circuit is adapted to receive a stored voltage of the capacitor. See Varshavsky Fig. 6, depicting the read circuit under influence of the capacitor.

In regard to claim 4, Varshavsky also discloses:
4. The device of claim 1, wherein the read circuit comprises an output transistor, the transistor adapted to output a stored voltage of the capacitor. See Varshavsky Fig. 6, depicting the read circuit providing a value of a transistor under influence of the capacitor.

In regard to claim 5, Varshavsky also discloses:
5. The device of claim 1, wherein the read circuit comprises an output transistor, the output transistor adapted to translate a stored voltage of the capacitor to a conductance across the output transistor. See Varshavsky Fig. 6, depicting the read circuit providing a value of a transistor under influence of the capacitor.

In regard to claim 6, Varshavsky also discloses:
6. The device of claim 5, wherein the read circuit is adapted to provide the conductance upon application of a read voltage. See Varshavsky Fig. 6, depicting the read circuit providing a value of a transistor under influence of the capacitor.

In regard to claim 7, Varshavsky also discloses:
7. The device of claim 5, wherein the read circuit further comprises a load device electrically coupled to the transistor in series. See Varshavsky, Fig. 6, depicting a transistor between elements 2 and 11.

In regard to claim 8, Varshavsky also discloses:
8. The device of claim 7, wherein the load device comprises a resistor. See Varshavsky, Fig. 6, depicting a voltage Vout (note that Ohm’s law requires a resistor in order for an operating circuit to provide a voltage).

In regard to claim 9, Varshavsky also discloses:
9. The device of claim 7, wherein the load device comprises a transistor. See Varshavsky, Fig. 6, depicting a transistor between elements 2 and 11.

In regard to claim 10, Varshavsky also discloses:
10. The device of claim 9, wherein the transistor comprises a complementary-metal-oxide-semiconductor transistor. See Varshavsky, Fig. 1, depicting a CMOS transistor. Also see ¶ 0059 and 0073.

In regard to claim 11, Varshavsky also discloses:
11. The device of claim 1, wherein: the first control circuit is electrically coupled to a gate terminal of each of the first and second single-transistor current sources, the first control circuit is adapted to provide a bias voltage to each of the first and second single-transistor current sources, and the second control circuit is electrically coupled to a source or drain terminal of each of the first and second single-transistor current sources. See Varshavsky, Figs 6 and 7, depicting the β values provided to the gate terminals of transistors 31 and 32, and a power circuit provided voltages Vdd and ground/0V to the respective source and drain terminals.

In regard to claim 12, Varshavsky also discloses:
12. The device of claim 1, wherein the first or second single-transistor current source comprises a complementary-metal-oxide-semiconductor transistor. See Varshavsky, Fig. 1, depicting a CMOS transistor. Also see ¶ 0059 and 0073.

In regard to claim 13, Varshavsky also discloses:
13. An artificial neural network comprising a plurality of neurons interconnected by a plurality of synapses, each synapse comprising: 
All further limitations of claim 13 have been addressed in the above rejection of claim 1.

In regard to claims 14-18, parent claim 13 is addressed above. All further limitations have been addressed in the above rejections of claims 2-5 and 11, respectively. 

In regard to claim 19, Varshavsky also discloses:
19. A method of training an artificial neural network, the method comprising: See Varshavsky, ¶ 0038, e.g. “In a learnable neuron device composing of the synapse elements having voltage holding elements such as capacitors and switching elements using MIS transistors thereby maintaining the effective b-value by holding the voltage applied on the gate electrode and turning the switching elements on and off according to the input signal applied on the second transistors, appropriate synapse elements can be easily selected to be varied with their weights on learning and the voltage applied on the selected elements can be adjusted in the proper direction.”
receiving at a synapse a control signal from a first control circuit and a control signal from a second control circuit, See Varshavsky, Fig. 6 and ¶ 0064, e.g. “FIG. 6 is a circuit diagram showing a part around a synapse element in a neuron device of the invention.” Also see Figs. 6 and 7, depicting control circuitry to provide β signals, and control circuitry to provide voltages Vcc and ground/0V.
the synapse comprising a first and second single-transistor current sources electrically coupled in series and a capacitor electrically coupled to the first and second single-transistor current sources, See Varshavsky, Fig. 6, depicting transistors 31 and 32 connected in series. Also see Fig. 6, element 21 depicting a capacitor. 
the first single-transistor current source being electrically coupled to both the first control circuit and the second control circuit, free of any intervening logic gate between the first single-transistor current source and either one of the control circuits, See Fig. 7, depicting element 31 from Fig. 6 connected directly to β increment/decrement circuit at the gate as well as direct connection to a second circuit at the source connected to Vdd.
the second single-transistor current source being electrically coupled to both the first control circuit and the second control circuit, free of any intervening logic gate between the second single-transistor current source and either one of the control circuits; and See Fig. 7, depicting element 32 from Fig. 6 connected directly to β increment/decrement circuit at the gate as well as direct connection to a second circuit at the source connected to 0V.
charging or discharging the capacitor according to the control signal received from each of the first control circuit and the second control circuit, See Varshavsky, Fig. 6, element 11, where a charging signal only occurs as a result of the respective control signals. Also see ¶ 0132-0133 describing control of the circuit. Also see ¶ 0095, e.g. “The n-channel MOS transistor 32 is driven by a control signal having the power voltage Vdd so as to discharge the capacitor 21 to the ground line and to decrease the potential of the capacitor 21.” Note that the voltage and current at the capacitor are controlled via the signals received by the transistors from the control circuits.
All further limitations have been addressed in the above rejection of claim 1.

In regard to claim 20, Varshavsky also discloses:
20. A conductance-based synapse, comprising: a circuit comprising: See Varshavsky, Fig. 6 and ¶ 0064, e.g. “FIG. 6 is a circuit diagram showing a part around a synapse element in a neuron device of the invention.”
at least two sets of peripheral control circuitry, See Varshavsky, Figs. 6 and 7, depicting control circuitry to provide β signals, and control circuitry to provide voltages Vcc and ground/0V.
at least two single-transistor current sources connected in series, See Varshavsky, Fig. 6, depicting transistors 31 and 32 connected in series.
a capacitor connected with the at least two single-transistor current sources, the capacitor providing a weight based on a charge level of the capacitor, See Varshavsky, Fig. 6, element 21 depicting a capacitor. Also see ¶ 0095, e.g. “The potential of the capacitor 21 adjusts the effective β-value so that the weight of synapse element may be adjusted.”
wherein the capacitor is charged or discharged by at least one of the at least two single-transistor current sources only when the at least two sets of peripheral control circuitry are concurrently signaling for a charge or discharge event, See Varshavsky, Fig. 6, element 11, where a charging signal only occurs as a result of the respective control signals. Also see ¶ 0132-0133 describing control of the circuit. Also see ¶ 0095, e.g. “The n-channel MOS transistor 32 is driven by a control signal having the power voltage Vdd so as to discharge the capacitor 21 to the ground line and to decrease the potential of the capacitor 21.” Note that the voltage and current at the capacitor are controlled via the signals received by the transistors from the control circuits.
Varshavsky does not expressly disclose wherein the signaling from each of the at least two sets of peripheral control circuitry include variable values. However, Kim teaches this. See Kim, Fig. 2 and section II(B) on p. 2, e.g. “For example, when both UpdateR1 and UpdateC1 signals are high for update operation (i.e. EN is high), current source transistors, P3 and N3, receive bias voltages, VBP and VBN, from a global biasing circuit through switches, P4 and N4, respectively. Then, either P3 or N3 provides charging or discharging current to C1, respectively, depending on a programming polarity signal, VPRG, in a biasing circuit, which controls the Vcap level and thus resistance of P6.” Note that the terms referenced are variables representing signals with a variable value. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Varshavsky’s capacitors with Kim’s variable control signals in order to control a circuit for providing significant acceleration in DNN training with lower power and reduced computation resources as suggested by Kim (see section I, bottom left column on p. 1).

In regard to claim 21, Varshavsky also discloses:
21. The conductance-based synapse according to claim 20, further comprising a readout transistor connected to the capacitor, wherein a stored voltage of the capacitor is mapped to a read current by the readout transistor. See Fig. 6, element 11, where the voltage of capacitor 21 induces a current through transistor 11. 

In regard to claim 22, Varshavsky also discloses:
22. The conductance-based synapse according to claim 21, wherein the readout transistor converts the voltage at the capacitor to conductance which is accessible from a source-drain terminals of the read out transistor by applying a read voltage. See Varshavsky Fig. 6, depicting the read circuit providing a value of a transistor under influence of the capacitor.

In regard to claim 23, Varshavsky also discloses:
23. The conductance-based synapse according to claim 20, wherein the bias voltages to a gate terminal of single-transistor current sources are supplied from one of the at least two sets of peripheral control circuitry, with the other set of peripheral control circuitry controlling the single-transistor current source directly through the source/drain contact not connected to the capacitor. See Varshavsky, Figs. 6 and 7, depicting control circuitry to provide β signals, and control circuitry to provide voltages Vcc and ground/0V.

In regard to claim 24, Varshavsky also discloses:
24. The conductance-based synapse according to claim 20, wherein the readout transistor and single-transistor current sources each comprise a complementary-metal-oxide-semiconductor (CMOS) transistor. See Varshavsky, Fig. 1 and ¶ 0079 and ¶ 0087, e.g. “CMOS.”

In regard to claim 28, Varshavsky also discloses:
28. An array of conductance-based synapses comprising a plurality of the conductance-based synapses according to claim 20. See Varshavsky, Figs. 8 and 9.

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Varshavsky in view of Kim as applied above, and further in view of 2005/0273284 by Pickerd (“Pickerd”)

In regard to claim 25, Varshavsky does not expressly disclose:
25. The conductance-based synapse according to claim 20, wherein the readout transistor is in series with a load device to limit the read out current. However, this is taught by Pickerd. See Pickerd, Fig. 4 and ¶ 0052, e.g. “Resistor R5 is selected to appropriately limit the current through LED D1.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Varshavsky’s readout with Pickerd’s current limiting resistor in order to provide appropriate current for a circuit, as suggested by Pickerd. 

In regard to claim 26, Varshavsky also discloses:
26. The conductance-based synapse according to claim 25, wherein the load device is a resistor. See Varshavsky, Fig. 6, depicting a voltage Vout (note that Ohm’s law requires a resistor in order for an operating circuit to provide a voltage). Also see Pickerd, Fig. 4, element R5.

In regard to claim 27, Varshavsky also discloses:
27. The conductance-based synapse according to claim 26, wherein the load device is a complementary-metal-oxide-semiconductor (CMOS) transistor. See Varshavsky, Fig. 1 and ¶ 0079 and ¶ 0087, e.g. “CMOS.”

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Varshavsky in view of Kim as applied above, and further in view of U.S. Patent Application Publication 2015/0278681 by Saxena (“Saxena”).

In regard to claim 29, Varshavsky does not expressly disclose:
29. The array of conductance-based synapses according to claim 28, wherein the plurality of the conductance-based synapses are configured in a cross-point array to train a neural network. However, this is taught by Saxena. See Saxena, Fig. 14 and ¶ 0116, e.g. “cross-point array.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Varshavsky’s synapses with Saxena’s cross-point array in order to provide a dense neural network or machine learning data structure as suggested by Saxena.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent 6,225,929 by Beck, See Fig. 4, elements 58 and 62 depicting current sources concurrently receiving control signals 58 and 62. 
U.S. Patent 6,642,752 by Nagaraj col. 5, lines 26-33 along with Fig. 3, elements 56 and 58, each of which depict current sources being controlled by multiple control signals VB1, VB2, VB3, and VB4,

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/James D. Rutten/Primary Examiner, Art Unit 2121